TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00275-CR
                                       NO. 03-19-00315-CR



                                Guadalupe Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee


            FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-08-904086, THE HONORABLE KAREN SAGE, JUDGE PRESIDING


                             MEMORANDUM OPINION

               In 2008, appellant Guadalupe Hernandez was convicted of the felony offense of

aggravated assault causing serious bodily injury and sentenced to 18 years’ imprisonment. On

September 25, 2018, Hernandez filed in the court below a petition to disclose the grand-jury

proceedings and an application for writ of habeas corpus. On April 10, 2019, the district court

denied both the petition and the application with separate written orders, and Hernandez filed a

separate notice of appeal from each order.

               In appellate cause number 03-19-00275-CR, Hernandez challenges the district

court’s denial of habeas relief, citing to article V, section 8 of the Texas Constitution and articles

11.01 and 11.05 of the Code of Criminal Procedure. See Tex. Const. art. V, § 8; Tex. Code

Crim. Proc. arts. 11.01, .05. However, article 11.07 of the Code of Criminal Procedure provides

the exclusive procedure by which a person confined as a result of a felony conviction may seek
post-conviction habeas relief. See Tex. Code Crim. Proc. art. 11.07, §§ 3(a), 5; Ex parte

Williams, 239 S.W.3d 859, 861–62 (Tex. App.—Austin 2007, no pet.). Pursuant to article 11.07,

only the Court of Criminal Appeals has jurisdiction “to grant relief in a post-conviction habeas

corpus proceeding where there is a final felony conviction.” Ex parte Alexander, 685 S.W.2d 57,

60 (Tex. Crim. App. 1985). Intermediate courts of appeals have no jurisdiction in such cases.

See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).

               In appellate cause number 03-19-00315-CR, Hernandez challenges the district

court’s denial of his petition to disclose the grand-jury proceedings. This Court has jurisdiction

in criminal cases only when the appeal is expressly authorized by law. See Tex. Const. art. V,

§ 6(a); Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008); Dewalt v. State, 417
S.W.3d 678, 683 (Tex. App.—Austin 2013, pet. ref’d). There is no law authorizing an appeal

from the denial of a petition for disclosure of grand-jury proceedings. 1 See Kelly v. State, 151
S.W.3d 683, 686-87 (Tex. App.—Waco 2004, no pet.); see also Hodges v. State, No. 03-15-

00718-CR, 2017 Tex. App. LEXIS 6357, at *1 (Tex. App.—Austin July 12, 2017, no pet.)

(mem. op., not designated for publication).

               We lack jurisdiction over either appeal. Accordingly, we dismiss each appeal for

want of jurisdiction.


       1
          In the alternative, to the extent that Hernandez’s attempted appeal could be construed as
a petition for writ of mandamus, asking that we compel the district court to disclose the grand-
jury proceedings, we would deny relief. The statute authorizing the disclosure of information
relating to grand-jury proceedings requires “a showing by the defendant of a particularized need”
for the information before the trial court may disclose it. See Tex. Code Crim. Proc. art.
20.02(d). Hernandez has made no such showing here. See In re Allen, 462 S.W.3d 47, 49-50
(Tex. Crim. App. 2015) (discussing mandamus standard of review in criminal cases); see also In
re Yarborough, No. 06-11-00148-CR, 2011 Tex. App. LEXIS 6442, at *1-2 (Tex. App.—
Texarkana Aug. 11, 2011, orig. proceeding) (mem. op., not designated for publication) (denying
mandamus relief in similar case seeking disclosure of grand-jury minutes).
                                                2
                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 20, 2019

Do Not Publish




                                                3